Citation Nr: 9910838	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for 
bronchiectasis, currently evaluated as 60 percent disabling. 

2.  Entitlement to an increased evaluation for sinusitis with 
rhinitis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In his August 1996 claim for entitlement to increased 
ratings, the veteran indicated that he was totally disabled 
due to his serviced-connected disabilities.  This issue has 
not, however, been developed or certified for appellate 
review.  Accordingly, it is referred to the RO for 
appropriate consideration.


REMAND

The veteran contends that the RO improperly denied the 
benefits sought on appeal.  He maintains that his service 
connected bronchiectasis and sinusitis with rhinitis are more 
severe than reflected by the current ratings.

The Board is of the opinion that additional evidentiary 
development is required by the RO prior to any further review 
by the Board of the veteran's claim, in order to ensure 
proper compliance with the law, applicable regulations, and 
precedent decisions of the United States Court of Veterans 
Appeals.

A review of the record reflects that VA last examined the 
veteran for his bronchiectasis and sinusitis with rhinitis in 
September 1996.  The examination included a pulmonary 
function test.  Subsequent VA outpatient treatment records, 
however, show a possible increase in the veteran's 
respiratory symptomatology.  For example, in an April 1998 VA 
outpatient treatment note, the veteran was admitted to VA 
Urgent Care.  The VA medical care providers assessed that he 
was coughing green sputum and that he had chills with sweats.  
He also had soreness on the right side with a cough and 
wheezing.  The examiners prescribed medication.

In Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), the United 
States Court of Appeals for Veterans Claims (Court) reminded 
VA that well-settled case law holds that when a claimant 
alleges that a service-connected disability has worsened 
since the last examination, a new examination may be required 
to evaluate the current degree of impairment.  Cf Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  

Thus, as to the facts in this case, which reflect that the 
appellant desires further appellate review of his claims, 
notwithstanding the award of the 60 percent rating for 
bronchiectasis in June 1998, the duty to assist includes the 
duty to schedule a more current medical examination for both 
respiratory disabilities.  38 C.F.R. § 3.159 (1998); Waddell 
v. Brown, 5 Vet. App. 454 (1993).

Accordingly, as a current examination, to include a pulmonary 
function test, is required in order to determine the current 
level of disability, a remand is in order.  In addition to 
scheduling the appellant for an appropriate examination, the 
RO should determine whether the appellant has had any private 
medical treatment or VA treatment for this disability since 
the last examination in September 1996.  38 U.S.C.A. § 
7104(a) (West 1991) (Decisions of the Board must be based on 
all of the pertinent evidence available.)

In addition, in March 1998, the veteran testified before a 
hearing officer at the RO, that he was receiving Social 
Security Administration (SSA) benefits.  Based on his 
testimony, however, it is unclear to the Board whether he was 
receiving retirement or disability payments.  The RO should 
clarify this.  The United States Court of Appeals for 
Veterans Claims (Court) has held that it is a breach of the 
duty to assist if VA does not obtain the SSA records of a 
veteran who is claiming an increased disability rating.  
Baker v. West, 11 Vet. App. 163 (1998).  Thus, given the 
veteran's ambiguous testimony, the RO should determine 
whether the veteran is actually receiving SSA disability 
benefits.  If so, the RO should attempt to obtain copies of 
the veteran's SSA records. 

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent upon the veteran-claimant to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992).

Based on the foregoing, the Board has determined that 
additional development is required.  Therefore, this case is 
REMANDED for the following action:
 
1.  The RO should contact the veteran and 
inquire whether he has received 
additional VA or non-VA treatment for his 
respiratory disorders since September 
1996.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of all such treatment 
records.  Copies of all records obtained, 
and any notification of negative results, 
should be associated with the claims 
folder.

2.  If the veteran is receiving SSA 
disability benefits, the RO should take 
appropriate action to obtain a copy of 
the SSA disability decision pertaining to 
the veteran, and the evidence upon which 
that decision was predicated.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified specialist, if 
available, to determine the current 
severity of his service-connected 
bronchiectasis and sinusitis with 
rhinitis.  The claims folder and a copy 
of this remand must be available to the 
examiner for review prior to the 
examination.  All indicated studies 
should be performed.  The examiner should 
include forced expiratory volume (FEV-1) 
and forced vital capacity (FVC) tests; 
the results of those studies should be 
recorded.  If possible, the examiner 
should provide a reference to the recent 
treatment history of the veteran in terms 
of the frequency of use of inhalation or 
oral bronchodilator therapy, inhalational 
anti-inflammatory medication, 
corticosteroid use, or the use of immuno-
suppressive medications.  If possible, 
the frequency of respiratory attacks and 
the frequency of visits to a physician 
for required care of respiratory 
exacerbations should be identified.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and readjudicate the issues on appeal 
under both the old and new rating 
criteria for bronchiectasis and sinusitis 
with rhinitis, and the version which the 
rating board finds is more favorable to 
the appellant must be applied. 

5.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, or if a timely notice of 
disagreement is received with respect to 
any other matter, a supplemental 
statement of the case on all issues in 
appellate status should be issued and the 
veteran and his representative provided 
with an opportunity to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement(s) of 
the case, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the disposition of 
this appeal.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

   


